         Case 1:20-cv-01070-LF-JHR Document 17 Filed 02/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


BRENDA G. CHICHARELLO,

        Plaintiff,

v.                                                                        No. 1:20-cv-1070-JHR

U.S. DEPARTMENT OF THE INTERIOR, et al.,

                Defendants.


                                              ORDER

        The Clerk’s Office has informed the Court of an internal error resulting in documents

 pertaining to an unrelated criminal case enclosed with a copy of the civil complaint in this matter

 served on defendants.

       IT IS ORDERED that Plaintiff and Defendants shall destroy all paper and electronic

 copies in their possession of any documents pertaining to the unrelated criminal case as attached

 to the copy of the civil complaint in this matter received by service.




                                               UNITED STATES MAGISTRATE JUDGE
